DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The information disclosure statement filed on 8/5/2021 has been entered. Claims 1-15 are 
presented for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,992,471. Although the claims at issue are not identical, they are not patentably distinct from each other because essentially recite the same limitations.
Claim 1 is rejected in view of claim 5 of the ‘471 patent in that they recite:
Claim 1 of the Application
 Claim 1 of the ‘471 Patent
1. A computer-implemented method for sharing information about a subject without disclosing identification information of the subject, comprising: 
comparing, by a computer system, a third set of data with a fourth set of data, the third set of data converted by a 
determining, by the computer system, that the first subject corresponds to the second subject when the third set of data corresponds to the fourth set of data.

receiving a third set of data converted by a transformation from a first set of data comprising identification information of 
comparing the third set of data with a fourth set of data converted by the transformation from a second set of data comprising identification information of a second subject stored in a second database, the transformation rendering the second subject unidentifiable from the fourth set of data; and 
informing a user that the hidden subject in the first database corresponds to the second subject in the second database when the third set of data matches the fourth set of data.


As can be seen, though the claimed languages are not identical, it would have been 
obvious that claim 5 of the ‘ 471 patent recites all essential limitations of claim 1 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application. 
	Claim 2 is rejected in view of claim 6 of the ‘471 patent.
	Claim 3 is rejected in view of claim 7 of the ‘471 patent.

	Claim 5 is rejected in view of claim 8 of the ‘471 patent.
	Claim 6 is rejected in view of claim 13 of the ‘471 patent.
	Claim 7 is rejected in view of claim 14 of the ‘471 patent.
	Claim 8 is rejected in view of claim 15 of the ‘471 patent.
	Claim 9 is rejected in view of claim 16 of the ‘471 patent.
	Claim 10 is rejected in view of claim 16 of the ‘471 patent.
	Claim 11 is rejected in view of claim 17 of the ‘471 patent.
	Claim 12 is rejected in view of claim 18 of the ‘471 patent.
	Claim 13 is rejected in view of claim 19 of the ‘471 patent.
	Claim 14 is rejected in view of claim 20 of the ‘471 patent.
	Claim 15 is rejected in view of claim 20 of the ‘471 patent.

	The entire claim set of the ‘471 patent is herein disclosed for further reviews:
1. A method for identifying a hidden subject without disclosing identification information about the hidden subject, comprising: receiving, at a second computer system from a first computer system, a third set of data converted by a transformation from a first set of data comprising identification information of the hidden subject, the transformation rendering the hidden subject unidentifiable from the third set of data; comparing, by the second computer system, the third set of data with a fourth set of data converted by the transformation from a second set of data comprising identification information of a second subject, the transformation rendering the second subject unidentifiable from the fourth set of data; and informing, by 
2. The method of claim 1, in which the transformation comprises a predefined method of data manipulation.
3. The method of claim 2, in which the data manipulation comprises at least one of an encryption, a selection, an encoding, a mapping, or a combination thereof.
4. The method of claim 1, in which the hidden subject comprises at least one of a person, an organization, a company, a tangible property, an intangible property, or a combination thereof.
5. A method for identifying a hidden subject without disclosing identification information about the hidden subject, comprising: receiving a third set of data converted by a transformation from a first set of data comprising identification information of the hidden subject stored in a first database, the transformation rendering the hidden subject unidentifiable from the third set of data; comparing the third set of data with a fourth set of data converted by the transformation from a second set of data comprising identification information of a second subject stored in a second database, the transformation rendering the second subject unidentifiable from the fourth set of data; and informing a user that the hidden subject in the first database corresponds to the second subject in the second database when the third set of data matches the fourth set of data.
6. The method of claim 5, in which the transformation comprises a predefined method of data manipulation.
7. The method of claim 6, in which the data manipulation comprises at least one of an encryption, a selection, an encoding, a mapping, or a combination thereof.

9. A non-transitory computer-readable medium having program code recorded thereon to identify a hidden subject without disclosing identification information about the hidden subject, the program code comprising: program code to receive from a first computer system a third set of data converted by a transformation from a first set of data comprising identification information of the hidden subject, the transformation rendering the hidden subject unidentifiable from the third set of data; program code to compare the third set of data with a fourth set of data converted by the transformation from a second set of data comprising identification information of a second subject, the transformation rendering the second subject unidentifiable from the fourth set of data; and program code to inform a user that the hidden subject corresponds to the second subject when the third set of data matches the fourth set of data.
10. The non-transitory computer-readable medium of claim 9, in which the transformation comprises a predefined method of data manipulation.
11. The non-transitory computer-readable medium of claim 10, in which the data manipulation comprises at least one of an encryption, a selection, an encoding, a mapping, or a combination thereof.
12. The non-transitory computer-readable medium of claim 9, in which the hidden subject comprises at least one of a person, an organization, a company, a tangible property, an intangible property, or a combination thereof.
13. A non-transitory computer-readable medium having program code recorded thereon to identify a hidden subject without disclosing identification information about the hidden subject, the program code comprising: program code to receive a third set of data converted by a compare the third set of data with a fourth set of data converted by the transformation from a second set of data comprising identification information of a second subject stored in a second database, the transformation rendering the second subject unidentifiable from the fourth set of data; and program code to inform a user that the hidden subject in the first database corresponds to the second subject in the second database when the third set of data matches the fourth set of data.
14. The non-transitory computer-readable medium of claim 13, in which the transformation comprises a predefined method of data manipulation.
15. The non-transitory computer-readable medium of claim 14, in which the data manipulation comprises at least one of an encryption, a selection, an encoding, a mapping, or a combination thereof.
16. The non-transitory computer-readable medium of claim 13, in which the hidden subject comprises at least one of a person, an organization, a company, a tangible property, an intangible property, or a combination thereof.
17. A hidden subject identification computer system for identifying a hidden subject without disclosing identification information about the hidden subject, comprising: a memory device; and at least one processor coupled to the memory device, the at least one processor configured: to receive from a first computer system a third set of data converted by a transformation from a first set of data comprising identification information of the hidden subject, the transformation rendering the hidden subject unidentifiable from the third set of data; to compare the third set of data with a fourth set of data converted by the transformation from a second set of data 
18. The hidden subject identification computer system of claim 17, in which the transformation comprises a predefined method of data manipulation.
19. The hidden subject identification computer system of claim 18, in which the data manipulation comprises at least one of an encryption, a selection, an encoding, a mapping, or a combination thereof.
20. The hidden subject identification system of claim 17, in which the hidden subject comprises at least one of a person, an organization, a company, a tangible property, an intangible property, or a combination thereof.
21. A hidden subject identification computer system for identifying a hidden subject without disclosing identification information about the hidden subject, comprising: a memory device; and at least one processor coupled to the memory device, the at least one processor configured: to receive a third set of data converted by a transformation from a first set of data comprising identification information of the hidden subject stored in a first database, the transformation rendering the hidden subject unidentifiable from the third set of data; to compare the third set of data with a fourth set of data converted by the transformation from a second set of data comprising identification information of a second subject stored in a second database, the transformation rendering the second subject unidentifiable from the fourth set of data; and to inform a user that the hidden subject in the first database corresponds to the second subject in the second database when the third set of data matches the fourth set of data.

23. The hidden subject identification computer system of claim 22, in which the data manipulation comprises at least one of an encryption, a selection, an encoding, a mapping, or a combination thereof.
24. The hidden subject identification computer system of claim 21, in which the hidden subject comprises at least one of a person, an organization, a company, a tangible property, an intangible property, or a combination thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/THIEN M LE/Primary Examiner, Art Unit 2887